Peters, C. J.
The single question presented by this case is, whether the Farmington Electric Light and Power Company belongs to the class of corporations made subject to the insolvency laws of the state. A petition of its creditors, to subject the company to insolvency proceedings, was rejected by the insolvency judge upon the ground that he had not jurisdiction to administer its affairs in that court. And this is a bill in equity seeking to correct the alleged error of the judge in that respect. Our opinion is that the company is excluded from the operation of the insolvent law.
The statute, it seems to us speaks plainly on the question, when it says in § 61, c. 70 : “This chapter (on insolvency) applies to all corporations created by the law of the state, carrying on manufacturing, trading, mining, building, insurance or other private business, but does not apply to corporations engaged in business involving public duties and obligations, among which are railroads, banks, corporations engaged in supplying cities and towns with gas and water, and other corporations of like character.”
The statute pronounces that a gas company, engaged in supplying a town with light is doing a business involving public duties and obligations. Certainly an electric light company performing the same general service that the gaslight company does, is as nearly like the latter company, in the sense implied by the statute, as two companies can be alike, unless both be gaslight companies. The two companies do the same kind of business, and perform the same service, only through somewhat different agencies. Each supplies a town with artificial light. Each manufactures its power. Each transmits a current produced by its power along the public ways; the one under and the other over them; one through pipes and the other through insulated wires. The evidence shows that, at the time of the hearing on the bill in this court, the defendant corporation was regularly engaged in lighting the public streets within the limits of the Farmington Village Corporation by contract between the company and that corpora*471tion, and was furnishing light for the public halls, churches, hotels, banks, post-office and many private houses in that village.
One evidence that a company, such as this, is engaged in a business involving public duties and obligations is that its work is of general public utility. The entire public participate in and enjoy its benefits. Its light is for all.
Another and a decisive test is that there is committed to it, for its use, a portion of the power of eminent domain possessed by the people, in allowing it to use the public streets for its poles and wires. The legislature alone can grant this privilege. And when granted it is subject to an implied condition that the company accepting it assumes some obligation and duty to the public therefor. The obligation may be equitably more or less according to circumstances. There cannot be doubt, we think, that the statute under discusssion assumes that gas companies should be exempted from the operation of the insolvency chapter on account of their using, necessarily, the power of eminent domain.
It makes no difference, hi the application of the test we are speaking of, that the company is incorporated by general statutory provision, rather than by special act of the legislature. The incorporation is effective however accomplished. It is in either way a legal creation. Nor does it exonerate the corporation from public obligation, because under the general laws of 1885, (ch. 878) it receives no monopoly of the power of eminent domain, nor because the power is delegated to it by the official action of persons designated for the purpose by the legislature. The principle is the same whether the company receives a partial or exclusive delegation to itself of the public power. Pierce v. Drew, 136 Mass. 75. The framers of the constitution and the legislature have deemed it wise to delegate an exercise of the public; power under general restrictions and conditions, to prevent improvident grants and monopolies. The case of Gibbs v. Baltimore Gas Co., 130 U. S. 396, in its discussion and citations, touches this case closely.
The complainants make the point that the evidence does not disclose that the defendant company was licensed by the select' *472men of Farmington to occupy the public streets. It is not pre-. tended, however, that a license was not in fact granted; and the defendants exhibit with their brief a copy of the license. That does not avail the complainants. Their bill contains no allegations of a want of license. The presumption is that the judge below acted upon proper grounds, until the complainants allege and prove the contrary.

Bill dismissed with costs.

Walton, Virgin, Emery, Foster and Haskell, JJ., concurred.